Chuech, S.
— The deceased in this case left a father, residing in Ireland, and who is of full age, but no wife, children, or children’s children.
Letters of administration were issued to the public administrator. The petitioner herein, a brother, residing in this county, prays that such letters be revoked, and that letters of administration be issued to him as a blood relative of the deceased.
Section 2669 of the Code distinctly provides that the public administrator shall have prior right if there is no next of kin entitled to a distributive share of the estate, who are competent and willing to serve. The petitioner herein, not being entitled *582to a distributive share of bis brother’s estate has, therefore, no rights herein as against the public administrator.
The cases quoted by the petitioner herein evidently relate to the public administrator in New York county, where the statute is different, and which have, no doubt, misled him into making this applioation. There is certainly no good and sufficient reason why a different rule should be applied by the Legislature in favor of a public administrator in this county, differing from that of New York county, and there is no good, practical reason why a public official should be preferred to a blood relative in the administration of the- affairs of a decedent’s estate, but the statute upon this matter is express, and I am constrained to follow the saíne, and the remedy should be with the Legislature, ánd not with.the court
The motion is, therefore, denied.
Motion denied.